Title: From George Washington to Major General Thomas Mifflin, 10 June 1777
From: Washington, George
To: Mifflin, Thomas



Dear Sir
Head Quarters Middle Brook 10th June 1777

I am informed that there are about two hundred Spears, with a joint in the handle, at Philada fit for Horse or light Foot, if so, be pleased to send them instantly up. From every account the Enemy are upon the point of moving, but the Circumstances are so perplexing that it is impossible to say whether part by land and part by Water, or the whole by Water. The deserters generally agree that the orders are for an embarkation of almost the whole and that Skinners and Rogers’s Corps and a few Hessians are to be left in Brunswic but that seems impossible. As soon as matters are ascertained you shall have Notice as expeditiously as possible. I am Dear Sir.

If Mrs Washington is in Philada be pleased to deliver the enclosed. If not, send it to Virginia.

